 



Exhibit 10.12
AMENDMENT NUMBER ONE
TO THE
GOODRICH CORPORATION 2001 EQUITY COMPENSATION PLAN
(Effective April 17, 2001)
(As Amended and Restated April 2005)
          THIS AMENDMENT is made this 11th day of December, 2006, by Goodrich
Corporation (hereinafter referred to as the “Company”);
W I T N E S S E T H
          WHEREAS, the Company maintains the Goodrich Corporation 2001 Equity
Compensation Plan (Effective April 17, 2001 and as amended and restated
April 2005) (hereinafter referred to as the “Plan”); and
          WHEREAS, pursuant to Section 28 of the Plan, the Board of Directors of
the Company has maintained the right to amend the Plan from time to time; and
          WHEREAS, the Board of Directors of the Company has taken action
authorizing this Amendment to the Plan; and
          NOW, THEREFORE, the Plan is hereby amended as follows:
I.
          Effective January 1, 2005, Section 9 of the Plan is hereby deleted and
the following inserted in lieu thereof:
               “9. The Goodrich Corporation Long-Term Incentive Plan (“LTIP”).
     The Committee may make awards (“Performance Share Awards”) in Common Stock
or phantom shares or awards of performance units (“Performance Unit Awards”)
which are paid out in cash under this LTIP.
     At the time Performance Share Awards and Performance Unit Awards are made,
the Committee shall determine, in its sole discretion, one or more performance
periods and specific Performance Objectives (as defined below) to be achieved
during the applicable performance periods, as well as such other restrictions
and conditions as the Committee deems appropriate. In the case of Performance
Unit Awards, the Committee shall also determine a target unit value or a range
of unit values for each award.

 



--------------------------------------------------------------------------------



 



     At the end of the performance period, the Committee shall determine the
extent to which Performance Objectives have been attained or a degree of
achievement between minimum and maximum levels in order to establish the level
of payment to be made, if any, and shall determine if payment is to be made in
the form of cash or shares of Common Stock (valued at their fair market value at
the time of payment) or a combination of cash and shares of Common Stock.
Payments of Performance Share Awards and Performance Unit Awards shall generally
be made as soon as practicable following the end of the performance period.”
II.
          Effective January 1, 2005, the Section 29 is hereby added to the Plan
and shall read as follows:
               “29. 409A Compliance.
     Notwithstanding any Plan provisions herein to the contrary and, to the
extent applicable, the Plan shall be interpreted, construed and administered
(including with respect to any amendment, modification or termination of the
Plan) in such manner so as to comply with the provisions of Section 409A of the
Internal Revenue Code and any related Internal Revenue Service guidance
promulgated thereunder.”
          IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
caused this Amendment to be executed as of the day and year first above written.

            GOODRICH CORPORATION
      By:           Title:                 

2